Citation Nr: 0201139	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  98-05 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
October 1954 rating decision that severed service connection 
for defective hearing.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
September 1943.  

In September 1945, the RO granted service connection for 
impaired hearing and assigned a noncompensable evaluation.  
In October 1954, the RO severed service connection for 
impaired hearing based on clear and unmistakable error (CUE) 
in the previous decision.  In March 1997, the RO determined 
that there was no clear and unmistakable error (CUE) in the 
October 1954 RO decision.  The veteran appealed the case to 
the Board.

In a July 1999 decision, the Board determined that there was 
no CUE in the October 1954 RO decision severing service 
connection for hearing impairment.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an August 2001 Memorandum Decision, the 
Court vacated and reversed the Board's decision, finding that 
the Board's decision that there was not CUE in the 1954 RO 
decision was not in accordance with the law.  The Court 
directed that service connection for defective hearing be 
reinstated as of October 1954.


FINDING OF FACT

The October 1954 RO decision severing service connection for 
hearing impairment was not supportable by the law in effect.  


CONCLUSIONS OF LAW

1.  The October 1954 rating decision severing service 
connection for impaired hearing involved CUE; service 
connection for impaired hearing is restored.  Veterans 
Regulation No. 2 (a), pt. II, par. III; VA Regulation 1008; 
effective January 25, 1936 to December 31, 1957; currently 
38 C.F.R. § 3.105 (2001). 


REASONS AND BASES

The October 1954 RO decision severing service connection for 
hearing impairment was not supportable by the law in effect.  
The October 1954 rating decision severing service connection 
for impaired hearing involved CUE; service connection for 
impaired hearing should be restored.  See Veterans Regulation 
No. 2 (a), pt. II, par. III; VA Regulation 1008; effective 
January 25, 1936 to December 31, 1957; currently 38 C.F.R. 
§ 3.105 (2001). 


ORDER

By order of the Court in August 2001, there was clear and 
unmistakable error in the October 1954 RO decision severing 
service connection for defective hearing and service 
connection for defective hearing is reinstated.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

